791 F.2d 934
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.ORANETTA MAYS, Plaintiff-Appellantv.SECRETARY OF HEALTH AND HUMAN SERVICES, Defendant-Appellee.
84-3855
United States Court of Appeals, Sixth Circuit.
4/15/86
AFFIRMED
N.D.Ohio
ORDER

1
BEFORE:  KRUPANSKY and GUY, Circuit Judges; HOLSCHUH, District Judge.*


2
Mays appeals pro se from the Magistrate's entry of judgment by consent in this Social Security disability and supplemental security income case.  This appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  After an examination of the record and the briefs, this panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


3
Mays' application for disability and supplemental security income benefits was denied by the ALJ, and that decision was affirmed by the Secretary and the Magistrate.  Mays' medical complaint concerns back pain which she suffers.  The medical evidence consists of two doctor's reports.  One doctor indicated that Mays was disabled for a one month period during 1975.  The other doctor gave Mays an extensive physical examination and concluded that her back problems were minimal and did not interfere with her ability to work.


4
The standard of review in a Social Security case is whether the Secretary's decision is supported by substantial evidence.  42 U.S.C. Sec. 405(g); Hephner v. Mathews, 574 F.2d 359, 362 (6th Cir. 1978).  The ALJ's decision in this case found that Mays was not suffering from a severe impairment.  This Court has recently held that an impairment can be considered not severe only if the impairment is a slight abnormality which has such a minimal effect that it would not be expected to interefere with the individual's ability to work, irrespective of age, education, and work experience.  Farris v. Secretary of H.H.S., 773 F.2d 85,90 (6th Cir. 1985).


5
The present case does involve such a slight abnormality which has a minimal effect on Mays' ability to work.  The reports of the doctors are all supported by Mays' own statement that she is not currently taking any pain medicine for her back problems.  So the Secretary's decision is supported by substantial evidence.


6
The judgment of the Magistrate is affirmed under Rule 9(d)(3), Rules of the Sixth Circuit, because the issues are not substantial and do not require oral argument.



*
 The Honorable John D. Holschuh, U. S. District Judge for the Southern District of Ohio, sitting by designation